DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 9-29-22 is acknowledged.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,6,9-13 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Japan 2005-279782 (JP’782).
JP’782 discloses 1. (Original) An ultrasonic polishing system 40 for polishing an optical element 1, the system comprising: an ultrasonic actuator 42 configured to generate ultrasonic vibrations; and a polishing arm 41 coupled to the ultrasonic actuator 42, wherein the polishing arm includes: a horn 42b having a proximal end coupled to receive the ultrasonic vibrations, wherein the horn is configured to propagate the ultrasonic vibrations from the proximal end to a distal end 45 of the horn; and a polishing ball 46 attached to the distal end 45 of the horn 42b, wherein the polishing ball 46 is configured to vibrate in response to the ultrasonic vibrations for polishing a surface of the optical element 1, and wherein the polishing ball is capable to provide a polishing area on the surface of the optical element that is smaller than an aperture of the optical element.  The optical element does further define the polishing system structurally and the polishing area can be smaller than an aperture if optical elements based on size of optical element (page 35, line 23, pg 47).  
4. (Original) The ultrasonic polishing system of claim 1, wherein the polishing ball has a spherical shape.  
6. (Original) The ultrasonic polishing system of claim 1, wherein the polishing arm 41 has a natural frequency that matches a frequency of the ultrasonic vibrations from 42.  
9. (Original) The ultrasonic polishing system of claim 1, further comprising: a computer numerical control (CNC) positioner 44 coupled to the polishing arm to vary a position of the polishing ball relative to the surface of the optical element.  
10. (Original) The ultrasonic polishing system of claim 9, further comprising: a computing device that includes: at least one processor 44 (page 39, 3rd para); and at least one memory (storage pg 39, 3rd para) coupled to the at least one processor, the at least one memory having instructions stored therein (program is executed-pg 39), which when executed by the at least one processor, direct the computing device to: generate one or more control signals to direct the CNC positioner to vary the position of the polishing ball relative to the surface of the optical element (pg 40, 3rd para).  
11. (Original) The ultrasonic polishing system of claim 10, wherein the instructions to generate the one or more control signals to direct the CNC positioner to vary the position of the polishing ball comprise instructions to direct the polishing ball along a polishing path on the surface of the optical element (pg 40).  
12. (Original) The ultrasonic polishing system of claim 11, wherein the instructions to direct the polishing ball along the polishing path comprise instructions to vary at least one of: (a) a load applied to the polishing arm, or (b) a velocity of the polishing ball along the polishing path, to adjust an amount of material removed from the surface of the optical element at one or more positions along the polishing path (pg 40, 4th para).  
13. (Original) The ultrasonic polishing system of claim 11, further comprising: an interferometer 180 disposed to obtain one or more surface measurements of the optical element (pg 47-48), wherein the at least one memory further comprises instructions/analyzer 181 to direct the computing device to generate a surface error map (correction map-ph 49, 4th para) of the optical element based on the surface measurements, and wherein the instructions to vary the load or velocity are responsive to correction (creation process is performed. Pg 50 discloses another embodiment using measurement mechanism 190 and control device controls movement of the arm 191-pg 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’782, alone.
Regarding claim 2, the limitations of the workpiece do not structurally limit the system of claim 1 and the size of the workpiece of JP’782 would be an obvious design expedient to be 3mm or smaller.
JP’782 discloses the spherical ball can have various sizes base don desired size of machining of the workpiece lens and therefore it would be obvious to one of ordinary skill to use a ball with a polishing area diameter of any known and desired amount such as 10 micrometers or smaller.

Claim(s) 5,14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’782, over WO-2008/118158 (WO’158).
JP782 discloses the claims, as detailed above, but dies not disclose the ball being sapphire, or the exact make-up of the ultrasonic actuator and the stroke path.
	However, WO’158 teaches an ultrasonic system having a piezoelectric actuator 200/202 for generating an elliptical path (Abstract), wherein the tool tip can be made of sapphire [0024]. WO’158 also discusses other path options at [0020-the phase, frequency and/or amplitude may  be varied to alter elliptical tool path] and [0032 discusses flattening the elliptical tool path] which would suggest other tool paths such as linear/straight.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the ultrasonic system of JP’782 with a sapphire ball and a piezoelectric actuator for elliptical path, as taught by WO’158, in order to have a tool resistant to wear and undergoing a path for efficient ultrasonic polishing.  To use a straight path, other than elliptical path, is suggested by WO’158 and this tool path is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Claim(s) 7,8, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’782, over Miwa-5140773.

JP’782 discloses the claimed invention but does not specify the frequency to be 20-40 Khz. 
However, Miwa teaches an ultrasonic machining system that uses an actuator 11 and horn 17 with tool tip T that has a frequency of 20 (col 8, line 21)-40 Khz (col 7, line 60). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made for JP’782 to run at a frequency between 20-40Khz, as taught by Miwa, as these are well-known frequencies to be used for ultrasonic machining and the choice of this range would motivate one of ordinary skill by Miwa to use these frequencies in JP’782.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar ultrasonic machining device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
October 22, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723